Citation Nr: 0029755	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  90-50 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1989 rating 
decision of the New York, New York Regional Office which, in 
pertinent part, granted service connection for paranoid type 
schizophrenia and assigned a 10 percent disability 
evaluation.  Service connection was also granted for anemia 
with a noncompensable disability evaluation.  Service 
connection was denied for a gastrointestinal disorder, a 
headache disorder, a back disorder, a neck disorder and for a 
bilateral foot disorder.  A June 1990 rating decision, in 
pertinent part, increased the disability evaluation assigned 
for the veteran's service-connected psychiatric disorder to 
30 percent.  In May 1991, the Board remanded this appeal to 
the RO to afford the veteran a Department of Veterans Affairs 
(hereinafter "VA") podiatry examination.  In August 1991, 
this case was transferred to the Nashville, Tennessee 
Regional Office (hereinafter "the RO").  

In June 1992, the Board again remanded this appeal to the RO 
to afford the veteran VA podiatry and psychiatric 
examinations.  A November 1992 rating decision, in pertinent 
part, increased the disability evaluation assigned for the 
veteran's service-connected anemia to 30 percent.  
Additionally, service connection was granted for pes planus 
with bilateral hammer toes with a 30 percent disability 
evaluation, hallux valgus of the right foot with a 10 percent 
disability evaluation, and hallux valgus of the left foot 
also with a 10 percent disability evaluation.  Such issues, 
therefore, are no longer before the Board.  In November 1993, 
the Board remanded this appeal to the RO, for a third time, 
to adjudicate the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  A 
May 1994 rating decision denied the veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  In her June 1994 substantive 
appeal, the veteran expressly withdrew the issues of 
entitlement to service connection for a back disorder and for 
a neck disorder and the issue of entitlement to an increased 
evaluation for paranoid type schizophrenia.  

In an August 1996 decision, the Board granted service 
connection for a gastrointestinal disorder and denied service 
connection for a headache disorder.  The Board also denied 
the veteran's claim for entitlement to an increased 
evaluation for anemia.  The Board remanded the remaining 
issue on appeal to the RO to afford the veteran a VA general 
medical examination; a VA psychiatric examination; and a VA 
social and industrial survey, if deemed necessary.  A 
February 2000 rating decision granted service connection for 
irritable bowel syndrome and assigned a 10 percent disability 
evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is in effect for paranoid type 
schizophrenia, evaluated as 30 percent disabling; anemia, 
evaluated as 30 percent disabling; bilateral pes planus with 
hammer toes, evaluated as 30 percent disabling; right foot 
hallux valgus, evaluated as 10 percent disabling; left foot 
hallux valgus, evaluated as 10 percent disabling; and for 
irritable bowel syndrome, evaluated as 10 percent disabling.  
The combined evaluation is 80 percent.  

3.  The veteran has not been shown to be unemployable due to 
her service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.340, 3.341, 4.3, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that effective October 30, 2000, 38 
U.S.C.A. § 5107 was amended.  The revised statute eliminates 
the well-grounded requirement, and amplifies the duty to 
assist the appellant in the development of a claim.  
Moreover, the VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in the 
establishment of entitlement.  Regarding the issue to be 
addressed on the merits in this decision, the relevant facts 
have been properly developed, and the obligation of the VA to 
assist in the development of the appellant's claim has been 
satisfied.  

To meet the requirements for a total disability rating based 
on individual unemployability, the veteran's schedular rating 
must be less than total, and she must be found to be unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  

The Board notes that service connection is presently in 
effect for paranoid type schizophrenia, evaluated as 30 
percent disabling; anemia, evaluated as 30 percent disabling; 
bilateral pes planus with hammer toes, evaluated as 30 
percent disabling; right foot hallux valgus, evaluated as 10 
percent disabling; left foot hallux valgus, evaluated as 10 
percent disabling; and for irritable bowel syndrome, 
evaluated as 10 percent disabling.  The combined evaluation 
is 80 percent.  The Board observes that the veteran does not 
have a single service-connected disability ratable at 60 
percent or at least one service-connected disability ratable 
at 40 percent or more.  Therefore, the veteran does not meet 
the criteria for a total rating for compensation purposes 
based on individual unemployability.  

Nevertheless, if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
standards set forth above, the case will be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b) (1999).  The 
veteran contends, in effect, that she is unable to work due 
to her service-connected disabilities.  Thus, since raised by 
the veteran, the issue of whether referral for extra-
schedular consideration is appropriate must be addressed by 
the Board.  VAOPGCPREC 6-96.  In reaching such a 
determination, all relevant factors, such as his employment 
history, and educational and vocational attainment must be 
considered.  38 C.F.R. § 4.16(b) (1999).  

In her March 1994 application for increased compensation 
based on unemployability, the veteran reported that she had 
completed one year of college.  She reported, at that time, 
that she last worked full-time in August 1992.  She also 
indicated that she was currently pursuing a visual 
communications degree program at a state technical institute.  
At the May 1996 hearing before a member of the Board, the 
veteran testified that she last worked in August 1992.  She 
indicated that she was presently pursuing an English degree 
at a university and that she had transferred from a state 
technical institute.  She reported that she was a full-time 
student.  

The veteran underwent a VA general medical examination in 
March 1997.  She complained of bilateral pain in her feet 
after standing for long periods and stated that she had a 
history of anemia.  The diagnoses included history of anemia, 
mild bilateral pes planus and mild bilateral hallux valgus 
with no evidence of hammertoes when standing.  A March 1997 
VA gastrointestinal examination report noted that the veteran 
reported that she had some nausea, but no vomiting.  She also 
indicated that she had constipation which alternated with 
diarrhea.  It was noted that the veteran was not anemic.  The 
diagnoses included irritable bowel syndrome with alternating 
diarrhea and constipation.  The examiner also noted that the 
veteran probably had lactase deficiency with milk 
intolerance.  

The veteran also underwent a VA psychiatric examination in 
March 1997.  It was noted that the veteran had been attending 
a university for the past four years and that she was had 
been employed, part-time, at an arena since December 1996.  
The examiner indicated diagnoses including dysthymic disorder 
with specific phobias ("Simple Phobias" in DSM-III-R), 
animal, natural environment, situational and other types, 
with a phase of life problem and other life circumstances 
problem; and schizoid personality disorder with paranoid, 
schizotypical, avoidant, histrionic and narcissistic 
personality traits (primary diagnosis).  The examiner 
indicated a current GAF score of 61 to 70 with moderate 
symptoms and moderate difficulty in social and occupational 
settings.  

A March 1997 VA social and industrial survey noted that the 
veteran reported that she had been working a few hours a 
week, part-time, at an arena.  She stated that she would be 
able to work a regular nine to five job, but that she wanted 
to work a part-time job, as a 40-hour per week job would wear 
her out.  As to a summary, it was indicated that the veteran 
seemed to be functioning well enough to attend school and do 
her internship.  The examiner related that it appeared that 
the veteran's nonservice-connected disabilities were the main 
contributing factors to her medical problems, although her 
service-connected medical problems also played a part.  The 
examiner also remarked that he believed the veteran could be 
substantially gainfully employed, but only on a part-time 
basis, unless she got some of her problems taken care of.  
The examiner further commented that the veteran could work as 
demonstrated by her current lifestyle  and the ability to 
attend school and work on her internship.  VA treatment 
records dated from March 1997 to June 1997 indicated that the 
veteran was treated for several disorders.  

The veteran underwent a VA psychiatric examination in March 
1999.  She reported that she had completed a B.A. degree in 
English from a university and that she was currently working.  
She reported that after graduating from the university, she 
worked as a secretary for seven months on a temporary 
assignment, but stopped working "because of the onset of 
cicadas".  The veteran stated that since then, she had 
worked five temporary jobs in long-term assignments since 
August 1988.  She indicated that she was currently employed 
by an insurance company in customer service.  The veteran 
also noted that she had been terminated from three temporary 
assignments and attributed her termination to her attendance 
problems due to her medical conditions.  The examiner 
indicated diagnoses including anxiety disorder, not otherwise 
specified, with obsessive-compulsive symptoms and specific 
phobias ("Simple Phobias in DSM-III-R), including animal, 
natural environment, situational and other types as well as a 
phase of life problem or other life circumstance problem; and 
schizoid personality disorder with paranoid schizotypical 
avoidant, histrionic and narcissistic personality traits 
(primary diagnosis).  The examiner reported a current GAF 
score of 61-70 indicative of moderate symptoms and moderate 
difficulty in social and occupational settings.  The examiner 
commented that the veteran's primary disability resulted from 
her personality disorder which affected work functions 
involving relating to coworkers or peers; performing work 
activities requiring negotiating, explaining or persuading as 
well as responding appropriately to criticism.  Her 
personality disorder also affected her ability to influence 
and interact appropriately with coworkers or peers; and her 
ability to accept and carry out responsibilities for 
direction, control and planning involving negotiating, 
instructing or supervision.  The examiner stated that based 
on the veteran's history, she had slight to moderate 
impairment in those areas.  

A May 1999 VA report of psychological testing noted that the 
veteran continued to work in customer service in an insurance 
company, but that she was also interviewing for other 
positions.  The examiner indicated diagnoses of anxiety 
disorder, not otherwise specified, with anxiety, phobic and 
obsessive compulsive symptoms and dysthymic disorder.  A 
personality disorder, not otherwise specified, with avoidant, 
paranoid, schizoid and borderline personality features was 
also diagnosed.  The examiner indicated a GAF score of 60 to 
65.  

The veteran also underwent a VA general medical examination 
in March 1999.  She reported, as to her bilateral pes planus, 
hammer toes and hallux valgus, that she continued to have 
pain with prolonged walking and standing requiring the use of 
arch supports.  The veteran also reported, in reference to 
her irritable bowel syndrome, that she continued to have 
alternating constipation and diarrhea with irregular bowel 
movements, bloating and mucous in the stool.  It was noted 
that the veteran's chronic anemia was unchanged.  The 
examiner diagnosed bilateral pes planus with hammertoes, 
bilateral hallux valgus, schizophrenic paranoia, irritable 
bowel syndrome and anemia.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service-connected disabilities do not 
prevent her from obtaining substantial gainful employment.  
As noted pursuant to the most recent March 1999 VA 
psychiatric report as well as the May 1999 report of 
psychological testing, the veteran has obtained a B.A. degree 
from a university and is presently employed by an insurance 
company in customer service.  The March 1999 VA psychiatric 
examination report related a GAF score of 61 to 70 and the 
examiner commented that based on the veteran's history, she 
had slight to moderate impairment in areas related to her 
employment.  The May 1999 VA report of psychological testing 
showed a GAF score of 60 to 65.  Additionally, the Board 
observes that pursuant to the most recent VA general medical 
examination report, the veteran reported that she continued 
to have pain with walking and to have alternating 
constipation and diarrhea with irregular bowel movements, 
bloating and mucous in the stool.  The Board observes that 
although the veteran's service-connected disabilities are 
indicative of significant residuals, they clearly do not 
indicate that she is unable to obtain substantially gainful 
employment.  As noted above, she has obtained a college 
degree and is presently employed.  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran is unable to work solely due to service-connected 
disabilities, and the referral to the Director, Compensation 
and Pension Service, for extraschedular consideration, is not 
warranted.  









ORDER

Entitlement to total rating for compensation purposes based 
on individual unemployability is denied.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 8 -


